Citation Nr: 1728559	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-04 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to an increased rating for reactive airway disease with asbestosis in excess of 60 percent prior to July 30, 2013.

2.  Entitlement to a restoration of a 60 percent rating for reactive airway disease with asbestosis after July 30, 2013.  


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and one additional witness




ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served February 1980 to May 1980, January 1991 to October 1991, and February 2003 to May 2004.  Service in 1980 may be ACDUTRA.

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In December 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is included in the record.  

The Board previously issued a July 2014 decision denying entitlement to an evaluation in excess of 30 percent for the Veteran's reactive airway disease.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court, pursuant to a Joint Motion for Remand filed on behalf of the parties, vacated the July 2014 decision and instructed the Board to give the Veteran's service-connected asbestosis and reactive airway disease a single rating, according to which disability is more predominant, with elevation to the next rating, dependent upon the severity of the overall lung disability.  

In June 2015 and February 2017, the Board remanded the claim for additional development and medical inquiry.  

In February 2017, during the pendency of the appeal, the RO increased the rating for reactive airway disease with asbestosis to 60 percent, effective May 31, 2007 to July 30, 2013.  This decision constitutes a partial grant of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

As the assignment of the increased evaluation to 60 percent, and then its reduction to 30 percent, is a retroactive action, and not a prospective one, the provisions regarding reduction are not applicable.  Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Peake, 22 Vet App 202 (2008), aff'd sub nom Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009).

Additionally, in May 2017, the RO granted total disability rating based on individual unemployability (TDIU) due to the Veteran's combined service-connected disabilities, effective March 13, 2010.  

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statements of the Case (SSOCs) dated in February 2017.     


FINDINGS OF FACT

1.  Prior to July 30, 2013, the Veteran's reactive airway disease with asbestosis was not productive of FEV-1 of 55 percent predicted, or FEV-1/FVC of 55 percent or less; did not require monthly visits to a physician for care of exacerbations of asthma, and did not require at least three courses of systemic corticosteroids per year.  Furthermore, this disability was not productive of FVC less than 50 percent predicted, or DLCO (SB) of less than 40 percent predicted, and the Veteran did not have a maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; require outpatient oxygen therapy.  .
	
2.  At the time of the July 2013 VA examination, the evidence showed a material improvement in the Veteran's service-connected reactive airway disease with asbestosis that was reasonably certain to be maintained under the ordinary conditions of life and work.  

3.  Since July 30, 2013, the Veteran's service-connected reactive airway disease with asbestosis is not productive of FEV-1 of 55 percent predicted or less or FEV-1/FVC of 55 percent or less, and he does not require monthly visits to a physician for care of exacerbations of asthma or use at least three courses of systemic corticosteroids per year.  Furthermore, the Veteran did not exhibit FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation. 


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 60 percent for reactive airway disease with asbestosis prior to July 30, 2013 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Codes 6602, 6833 (2016).

2.  The reduction of the rating for reactive airway disease with asbestosis from 60 percent to 30 percent, effective July 30, 2013, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Codes 6602, 6833 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this matter in June 2015 and February 2017.  With respect to the issues decided, the Board instructed the RO to obtain any outstanding treatment records, schedule the Veteran for VA examinations, implement the grant of service connection asbestosis, and readjudicate the claim.   The claims file contains the requested outstanding evidence and the Veteran was scheduled for and attended an appropriate March 2016 VA examination.  The RO readjudicated the claim most recently in a February 2017 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2014).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the claim herein decided is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records and identified post-service private and VA treatment records.  The Veteran was also provided with various VA examinations as to his disability on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

The Veteran also presented testimony at a Board hearing in December 2013.  During the hearing, the undersigned Veterans Law Judge identified the issues on appeal and explained what evidence is needed to substantiate the claims.  The Veteran was provided an opportunity to submit additional evidence.   The actions of the Veterans Law Judge are in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided are thus ready to be considered on the merits.

II. Increased Ratings Legal Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As noted above, the RO determined that the Veteran's reactive airway disease and asbestosis demonstrated a change in severity and impairment on July 30, 2013.

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2013).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

IV. Reactive Airway Disease with Asbestosis in Excess of 60 Percent Prior to July 30, 2013

As noted above, the parties agreed in a JMR to combine the Veteran's service-connected reactive airway disease and asbestosis into a single rating, according to which disability is more predominant, with elevation to the next rating, dependent upon the severity of the overall lung disability.  

The Veteran contends he is entitled to an increased rating for his service-connected reactive airway disease with asbestosis in excess of 60 percent prior to July 30, 2013. 

A disability evaluation for reactive airway disease is based on results of pulmonary functions tests (PFT), the required treatment, and the frequency and severity of the asthmatic attacks.  A 30 percent rating is assigned when FEV-1 is 56 to 70 percent predicted, or the ratio of FEV-1/FVC is 56 through 70 percent, or daily inhalational or oral bronchodilator therapy or there is need for inhalational anti-inflammatory medication.  A 60 percent evaluation is assigned where FEV-1 is in from 40 to 55 percent of predicted value, or; FEV-1/FVC is 40 through 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  A 100 percent rating is assigned where FEV-1 is less than 40 percent of predicted value, or; the ratio of FEV-1/FVC is less than 40 percent, or; there is more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602. 

Asbestosis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6833, according to the General Rating Formula for Interstitial Lung Disease.  Accordingly a 30 percent evaluation is warranted for FVC of 64 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97 (2016).

For rating purposes, post-bronchodilator findings are the standard in pulmonary assessment.  61 Fed. Reg. 46,723 (1996) (VA assesses pulmonary function after bronchodilation).  Post-bronchodilator studies are required, and will be used for rating purposes, unless the post-bronchodilator results were poorer than the pre-bronchodilator results, or when the examiner determines that post-bronchodilator results should not be used and states why.  38 C.F.R. §§ 4.96(d)(4), (5) (2016).  

In addition, "[w]hen there is a disparity between the results of different PFTs . . . so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability."  38 C.F.R. § 4.96(6) (2016).  

Rating under Diagnostic Codes 6600 through 6817 and 6822 through 6847 may not be combined with each other.  See 38 C.F.R. § 4.96 (2016).  Where there are coexisting respiratory conditions, a single rating will be assigned under the Diagnostic Code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  A single rating will be assigned under the Diagnostic Code that reflects the predominant disability with elevation to next higher evaluation where the severity of the overall disability warrants such elevation.

A May 2007 VA pulmonary consultation reflects a history of chronic cough.  It was indicated that a PFT demonstrated a borderline obstructive defect, with an FEV-1/FVC ratio of 69 percent.  FEV-1 was 83 percent predicted.  Total lung capacity was mildly reduced at 70 percent predicted.  Single breath diffusion capacity was normal at 93 percent predicted.  A chest examination revealed diminished breath soughs.  There were no audible wheezes or crackles.  An additional May 2007 PFT revealed minimal obstructive lung defect with FVC of 79 percent predicted post-bronchodilator, FEV-1 of 88 percent post-bronchodilator, and FEV-1/FVC post-bronchiolar ratio of 79 percent.  

On VA examination in June 2007, the Veteran reported shortness of breath and occasional dry cough.  He had no history of hemoptysis, fevers, or chills.  

An April 2008 VA pulmonary consultation noted that the Veteran was previously seen in May 2007, at which time he had abnormalities on CT scanning consistent with prior asbestosis pleural injury; however, his pulmonary function studies were essentially normal and a physical examination was unremarkable.  He was on ACE inhibitor therapy, which was felt to be possibly contributing to the chronic cough tendency.  He discontinued Lisinopril, which did resolve the cough for a number of months.  He was relatively stable until about 6 weeks prior, at which time he developed acute onset of cough, chest tightness, and shortness of breath.  There was associated sputum production.  He described the sputum as yellowish, but denied hemoptysis.  He did not notice significant wheezing.  The cough continued for one month, but over the past two weeks had completely resolved.  He was asymptomatic at that time.  He was assessed with cough most likely related to recent acute bronchial infection, presumably viral; however, the examiner indicated that he could not exclude the possibility of cough-variant asthma.  

A June 2008 VA treatment report notes that a positive bronchial provocation study was compatible with airway hyper-reactivity.

A January 2009 VA treatment report reflected that the Veteran was seen for follow-up of asthma.  He reportedly was doing well but did note shortness of breath with activity.  He continued to cough, but much less than previously noted.  At that time, he was prescribed Mometasone 1 puff and Combivent 2 puffs, approximately 1-2 times daily.  A chest examination revealed decreased breath sounds and prolongation of the expiratory phase.  No crackles or wheezing were audible.  An assessment of mild reactive airway disease with cough-variant asthma was noted.  The examiner indicated that the Veteran might benefit from the addition of long-acting beta-agonist therapy with formoterol. 

An April 2009 VA pulmonary clinic note reflected that the Veteran continued to experience significant exertional dyspnea and had been intolerant of Foradil, which caused generalized weakness.  He remained on Mometasone 1 puff, twice daily, and was using Combivent 2-puffs approximately 1 to 2 times daily.  An assessment of moderate persistent reactive airway disease was indicated.  

An April 2009 chest x-ray revealed no change from the previous study.

A June 2010 private chest x-ray revealed bilateral interstitial fibrosis consistent with asbestosis, right calcified chest wall pleural plaque consistent with asbestos-related pleural disease, and a 2 by 3 centimeter mass-like density in the right hilum.

A July 2010 VA treatment report reflected that the Veteran reported dyspnea with mild to moderate exertion, dry cough, and no hemoptysis.  

On VA examination in August 2010, it was noted that the Veteran continued to have intermittent dry cough and dyspnea with mild to moderate exertion.  He used an inhaled bronchodilator and inhaled anti-inflammatory on an intermitted basis.  He did not use oral or parenteral steroid, antibiotic, or other immunosuppressive medication.  PFT revealed FVC of 61 percent, FEV-1 of 65 percent, FEV-1/FVC of 107 percent and DLCO (SB) of 83 percent.  

A diagnosis of reactive airway disease, moderate, was assigned.  The examiner noted that this disability impacted occupational activities in that it caused shortness of breath, lack of stamina, and problems with lifting and carrying.  With respect to daily activities, the Veteran reported that he got short of breath climbing stairs, and could no longer do his yard work.  He indicated that he had recently been laid off from his position as an office clerk/maintenance because he was required to clean aluminum and lift heavy pieces, which he could not do because it affected his breathing.  

The August 2010 pulmonary function consultation noted borderline obstructive defective and moderate restrictive defect.  Diffusion capacity was indicated to be normal.  The studies were noted to be compatible with small airway disease, obesity, pleural disease, chest wall deformity, or neuromuscular disease.  

An October 2010 CT scan of the chest revealed a clustered middle lobe nodule measuring up to 6 millimeters, which was noted to be inflammatory or granulomatous. 

December 2010 private treatment records indicated that the Veteran's lungs were clear to auscultation and there was no wheezing, rhonchi or rales bilaterally.  A pulmonary function test revealed FVC was 57 percent predicted, FEV-1 was 54 percent predicted, FEV-1/FVC was 75 percent, and DLCO was 59 percent.  Spirometry showed restrictive disorder and mild obstructive disorder.  

A January 2011 VA pulmonary note indicated that the Veteran remained on Advair and Combivent with adequate control of airway disease.  An assessment of reactive airway disease, well-controlled on medical management, was noted.  

On VA QTC examination in November 2011, the Veteran continued to report shortness of breath and limited exertional capacity.  Objectively, a normal gross inspection of the chest and lungs was indicated.  Palpation revealed no tenderness.  Breath sounds were symmetric.  There were no rhonchi, rales, or wheezes.  Expiratory phase was within normal limits.  A chest x-ray showed pleural plaque with cavitation.  A pulmonary function test revealed FVC of 63 percent predicted pre-bronchodilator, and of 61 percent after bronchodilator.  FEV-1 was 62 percent pre-bronchodilator, and 65 percent predicted post-bronchodilator.  FEV-1/FVC was 98 percent before bronchodilator and 107 percent after bronchodilator.  The examiner indicated that FEV-1 more accurately reflected the severity of the condition.  He noted that a DLCO was not done as the pulmonary function results were sufficient to evaluate the Veteran's pulmonary status.  The examiner noted that a CT scan showed pleural plaque with cavitary lesion.  Diagnoses of asbestosis and reactive lung disease were assigned.  Subjective factors included shortness of breath, while and objective factor was abnormal PFT.  

On VA QTC examination in September 2012, the Veteran endorsed symptoms of dyspnea on exertion.  The examiner indicated that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, but he did use inhalation bronchodilator therapy and inhalational anti-inflammatory medication daily.  He did not require use of oral bronchodilators, antibiotics, or outpatient oxygen therapy.  While the Veteran did require physician visits for exacerbations of his attacks, the examiner noted that these occurred less frequently than monthly.  He had not had any episodes of respiratory failure.

PFT revealed that FEV-1 was 68 percent predicted pre-bronchodilator, and 72 percent post-bronchodilator.  FVC was 74 percent pre-bronchodilator, and 71 percent post-bronchodilator.  FEV-1/FVC was 92 percent.  The examiner indicated that the results for FEV-1 most accurately reflected the Veteran's current pulmonary function.  He noted that DLCO was not provided because it was not indicated for the Veteran's condition.   A diagnosis of reactive airway disease was assigned.  

A November 2012 private PFT report reflected a FVC value of 58 percent predicted, FEV-1 of 51 percent predicted, and FEV-1/FVC of 89 percent predicted.  Moderate obstruction was indicated.  

The Board acknowledges that these private tests results documented FEV-1 of less than 55 percent predicted.  However, these findings were not noted to be post- bronchodilator, as is required under 38 C.F.R. § 4.96.  All other private and VA pulmonary function test findings yielded post-bronchodilator FEV-1 findings of greater than 55 percent predicted.  

During the Veteran's December 2013 Board hearing, he testified that he used Albuterol and had to sit down and catch his breath when working.  He noted that he even got short of breath when talking.  He noted that he used a rescue inhaler a few times daily, and even that was ineffective.  

The Board has also considered the Veteran's statements regarding the severity of his reactive airway disease with asbestosis.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as shortness of breath.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's pulmonary function has been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

There is no credible evidence of record which demonstrates that the Veteran warrants a rating in excess of 60 percent for his respiratory diseases.  As discussed above, the rating code for asbestosis (DC 6833) warrants a 100 percent rating when PFT reveals FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97 (2016).  Reactive airway disease warrants a 100 percent rating where FEV-1 is less than 40 percent of predicted value, or; the ratio of FEV-1/FVC is less than 40 percent, or; there is more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.  None of the medical evidence demonstrates that the Veteran warrants a 100 percent disability rating pursuant to the rating schedule.

The Board has also considered whether a higher disability it warranted because the Veteran's respiratory disabilities are being combined into a single rating, however the Veteran does not exhibit any of the symptoms prescribed by the rating code for a higher disability rating.  

In analyzing this case, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim for a rating in excess of 60 percent prior to July 30, 2013.  As such, the benefit-of-the-doubt doctrine is not helpful in this instance.  38 C.F.R. § 4.3.

IV. Reactive Airway Disease with Asbestosis in Excess of 30 Percent After July 30, 2013

The current assigned date for the rating of 30 percent for reactive airway disease with asbestosis is July 30, 2013; the date that the RO determined the Veteran's medical records indicated his respiratory diseases had improved.  Here, the evidence establishes that there was improvement and reduction in the evaluation was warranted. Brown v. Brown, 5 Vet.App. 413 (1993).  38 C.F.R. § 3.344.

A July 2013 private pulmonary function test revealed FVC of 73 percent predicted pre-bronchodilator, and 68 percent post-bronchodilator.  FEV-1 was 75 percent predicted pre-bronchodilator and 73 percent predicted post-bronchodilator.  FEV-1 was 101 percent predicted pre-bronchodilator and 107 percent predicted post-bronchodilator.   The examiner noted that FEV-1 and FVC were reduced, but the FEV-1/FVC ratio was normal.  The lung volumes were reduced.  There was no significant response following administration of bronchodilators.  The diffusing capacity was normal.  The examiner also stated that there was minimal airway obstruction present, and that lung volumes were reduced, indicating concurrent restrictive process.   

August 2013 VA treatment records reported that the Veteran's pulmonary function studies demonstrated borderline airway obstruction and mild restriction with a normal diffusion capacity.  The physician noted that results demonstrated improvement compared to previous studies in 2010.

A November 2013 private chest x-ray revealed volume loss in diffusely increased attenuation in patchy ill-defined opacities throughout the right lung, with a more well-defined small wedge-shaped opacity projecting over the posterior aspect of the right lung.  

As discussed above, during the Veteran's December 2013 Board hearing, the Veteran testified that he used Albuterol and had to sit down and catch his breath when working.  He noted that he even got short of breath when talking, and that though he used a rescue inhaler a few times daily, it was ineffective in relieving his symptoms.

A December 2013 CT scan of the chest revealed right hemithorax volume loss, apical thickening, and large pleural and visceral calcifications of the pleura in the posterior right hemithorax, concerning for prior asbestos exposure.  There was also evidence of prior granulomatous disease with multiple calcified right lung granulomata, right hilar and mediastinal lymph nodes.  There were also multiple noncalcified nodular densities along the bronchovascular bundle of the lateral segment of the right middle lobe.

April 2015 VA treatment records reported that the Veteran was symptom free and able to essentially stop medication for his reactive airway disease with asbestosis from August 2013 to March 2015, at which time he developed a dry, nonproductive cough.  He returned to using his Combivent inhaler and denied wheezing or significant exertional shortness of breath.  The physician determined that the returned cough was most likely due to a viral respiratory infection.  Shortly following the appointment, the Veteran returned for assessment in April 2015 and reported that his coughing was much improved. 

In April 2015 SSA medical records, the Veteran reported that his reactive airway disease with asbestosis did not cause fatigue, coughing or coughing with sputum, fever, wheezing, weight loss or depression.  Examination reports stated there was no shortness of breath when walking, no chest pain, no wheezing, and no coughing.  The Veteran's breathing did not demonstrate dullness, flatness, or hyperresonance.  Auscultation revealed no wheezing, rales, crackles, or rhonchi, but decreased breath was noted. 

December 2015 VA treatment records report that the Veteran was breathing comfortably, and that his lungs were clear.

A March 2016 VA contract examination revealed FVC of 71 percent predicted pre-bronchodilator, and 66 percent post-bronchodilator.  FEV-1 was 66 percent predicted pre-bronchodilator and 67 percent predicted post-bronchodilator.  FEV-1/FVC was 94 percent predicted pre-bronchodilator and 102 percent predicted post-bronchodilator.  Daily use of inhalation bronchodilator therapy and daily anti inflammatory medication were reported.  The examiner determined that the FVC test most accurately reflected the Veteran's level of disability.  He went on to state that the Veteran has a certain degree of restrictive airway disease with a diminished FVC, as well as evidence of obstructive disease with a diminished FEV-1, and that both diseases worked in conjunction to lower his exertional capacity and limit his pulmonary function.  

There is no credible evidence of record suggesting the Veteran warrants a restoration of 60 percent for his reactive airway disease with asbestosis.  The Veteran does not exhibit symptoms indicative of a higher rating under DC 6602, including FEV-1 less than 55 percent of predicted value, FEV-1/FVC less than 55 percent, monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic corticosteroids.  38 C.F.R. § 4.97.  He also does not exhibit any of the symptoms indicative of a higher rating under DC 6833, including FVC less than 64 percent predicted, DLCO (SB) less than 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  

The Board has also considered whether a higher disability it warranted because the Veteran's respiratory disabilities are being combined into a single rating, however the Veteran does not exhibit the symptoms prescribed by the rating code for a higher disability rating.  According to his VA treatment records, the Veteran has reported that his cough and symptoms are much improved, and that he has long periods of time when he is symptom free.  Therefore, a disability rating of no more than 30 percent is warranted. 

In analyzing this case, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim for a restoration of 60 percent after July 30, 2013.  As such, the benefit-of-the-doubt doctrine is not helpful in this instance.  38 C.F.R. § 4.3.

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Yancy v. McDonald, 27 Vet. App 484 (2016).  











ORDER

A disability rating in excess of 60 percent for reactive airway disease with asbestosis prior to July 30, 2013, is denied.

Restoration of a 60 percent evaluation for reactive airway disease with asbestosis since July 30, 2013, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


